      Case 2:20-cv-02204-JAM-DB Document 4 Filed 12/01/20 Page 1 of 2


                              UNITED STATES JUDICIAL PANEL                                     FILED
                                           on
                               MULTIDISTRICT LITIGATION                                       Dec 01, 2020
                                                                                           CLERK, U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF CALIFORNIA




IN RE: ZANTAC (RANITIDINE) PRODUCTS
LIABILITY LITIGATION                                                                            MDL No. 2924



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −44)



On February 6, 2020, the Panel transferred 12 civil action(s) to the United States District Court for
the Southern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 437 F.Supp.3d 1368 (J.P.M.L. 2020). Since that time, 280 additional action(s)
have been transferred to the Southern District of Florida. With the consent of that court, all such
actions have been assigned to the Honorable Robin L. Rosenberg.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Florida and assigned to
Judge Rosenberg.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Florida for the reasons stated in the order of February 6, 2020, and, with the
consent of that court, assigned to the Honorable Robin L. Rosenberg.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Florida. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:
                               Nov 30, 2020


                                                       John W. Nichols
                                                       Clerk of the Panel



                                                                            Maria Cruz

                                                                        Dec 1, 2020
   Case 2:20-cv-02204-JAM-DB Document 4 Filed 12/01/20 Page 2 of 2




IN RE: ZANTAC (RANITIDINE) PRODUCTS
LIABILITY LITIGATION                                             MDL No. 2924



                 SCHEDULE CTO−44 − TAG−ALONG ACTIONS



 DIST     DIV.       C.A.NO.    CASE CAPTION


CALIFORNIA EASTERN

  CAE      2       20−02204     Vega v. Sanofi U.S.
